Citation Nr: 1112076	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for service-connected bilateral pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.  He has additional unverified service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and April 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in September 2004.  A transcript of the hearing is included in the claims folder.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from December 1977 to December 1981.  He is seeking service connection for a low back disability and a higher rating for pes planus.  

He submitted his original claim for VA disability compensation in June 1982.  The claim involved only his feet at that time.  The Veteran did not report any Reserve/National Guard affiliation at that time.  The Board granted service connection for bilateral pes planus in January 1984.  The AOJ issued a rating decision to implement the Board's action in February 1984.  The Veteran was awarded a 10 percent disability rating.

The Veteran submitted a Department of the Army (DA) Form 3053, Declaration of Retired Pay Benefits Received and Waivers, in November 1987.  The form indicated that the Veteran wanted to waive retired pay for a total of 13 days for fiscal year 1987 while on active duty for training.  The form further indicated that he was scheduled for active duty for training for 13 days during November 1987.  

The Veteran submitted a copy of U. S. Army Reserve orders issued from the Army Reserve Personnel Commend Center (ARPERCEN) in October 1987.  The Veteran was ordered to active duty for training for 12 days beginning November 9, 1987.  He was to be released from his active duty for training status after the completion of the authorized period.  The Veteran also submitted a Military Pay Voucher, dated in November 1987.  It reflects the Veteran as being on active duty for training from November 8 to November 20, 1987.

This was the only information provided by the Veteran of his involvement with the Army Reserve.  It is not known if he maintained an active status, as in drilling on a regular basis, or was in a recall status without required drill participation.  The orders were issued almost six years after the Veteran was discharged from active duty.  Further it is not known if he was subject to routine physical examinations and other physical assessments to determine his fitness for duty.  Also, given the form used by the Veteran, it is not certain whether he had achieved a retirement status from the Army on some basis.  The Veteran must be contacted and asked to provide information regarding his period of Army Reserve service and whether he was retired from either the Army or Army Reserve.  The service treatment records (STRs) related to his Reserve service must be requested from the appropriate agency.

The Board originally denied the Veteran's claim for service connection for a low back disability in December 2004.  It was noted that he had been treated in service in February 1980 after he had fallen on some ice and complained of low back pain.  An x-ray from that time was interpreted to show a transitional vertebra at the 5th lumbar level, with complete sacralization of its left transverse process.  There was also a spina bifida of this transitional vertebra.  The lumbar spine was said to be otherwise normal.  

The Veteran was afforded a VA examination in March 2003 in the development of his claim.  The 1980 x-ray was noted for the partial sacralization of the L-5 vertebra but the examiner made no findings regarding spina bifida.  Further, evidence showed the Veteran had undergone a laminectomy in May 2001.  The examination diagnosis was mild residual back pain, status post lumbar laminectomy.  The examiner related the Veteran's back pain to his herniated disc from 2001.

The Veteran appealed the Board decision.  The Veteran's attorney and VA's General Counsel filed a Joint Motion for Remand (JMR) to vacate the decision and return the case to the Board.  The JMR was approved by the United States Court of Appeals for Veterans Claims (Court) in December 2005.  In particular, the JMR did not dispute the opinion of the VA medical examiner.  However, the JMR maintained that there was evidence of a congenital deformity noted in service, spina bifida with a transitional vertebra, and that VA had failed to consider the applicable provisions relative to aggravation of the congenital defect.  

The Board notes that the JMR did not include a discussion of the difference between a congenital defect and a congenital disease.  A congenital defect is defined as being incapable of any improvement or deterioration.  A congenital disease may be subject to improvement or deterioration.  See VAOPGCPREC 82-90.  As such, a congenital defect would not be subject to consideration of aggravation under 38 C.F.R. § 3.306(a) (2010).  Nor is a congenital defect subject to service connection.  See L.E. Johnson v. Shinseki, 23 Vet. App. 344, 347-48 (2010); see also Thibault v. Brown, 5 Vet. App. 520, 522-23 (1993).  The Board notes that some congenital defects may be subject to superimposed disease or injury.  If such a superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  Id.

The Board remanded the issue of service connection for a low back disability in August 2006.

VA treatment records show that the Veteran related that he suffered a back injury three years earlier in an entry dated in June 2001.  He said he did not remember how he was injured but that a chiropractor had done a magnetic resonance imaging (MRI).  He also reported seeing a family doctor who had ordered another MRI that showed disc problems.  Another entry noted that the Veteran was receiving primary care from a Dr. Ade.

The Veteran submitted an evaluation report from R. W. Milas, M.D., that was dated in May 2001.  The report was addressed to Dr. Ade.  The Veteran gave a history of back pain for one month.  He reported having received chiropractic care that did not help.  Dr. Milas said he reviewed a 1999 MRI of the lumbar spine that showed a disc herniation at the L4-L5 level that extended to the left.  He said a repeat MRI of April 2001 showed a much larger disc herniation at the same level.  He did not report any evidence of spina bifida on either MRI.  He said he believed an operative approach was required.  Later VA treatment entries note that the Veteran had a laminectomy in July 2001.  

The Veteran submitted a VA Form 21-4142, Authorization for Release of Information, to allow the AOJ to obtain treatment records from Dr. Milas in November 2008.  However, the Veteran's case was returned to the Board from the AOJ and the release form was not associated with the claims folder prior to a Board remand in January 2009.  On remand, a new release should be requested unless the Veteran wishes to supply the complete records.

The Veteran should also be asked to provide or authorize VA to obtain records related to his back treatment in 1999 as well as any other treatment related to his back in 2001 aside from that provided by Dr. Milas.

VA treatment records also show that the Veteran was seen in the primary clinic for back pain in February 2008.  An entry from February 11, 2008, notes that he was approved for 12 sessions of chiropractic treatment.  The name of the private chiropractor is included in the entry.  Those records should be obtained.  In addition, the Veteran was said to have an x-ray of the lumbosacral spine but no results are indicated in the records.  The x-ray was ordered during a February 27, 2008, clinic visit.  All VA x-rays of the lumbar/lumbosacral spine should be obtained and associated with the claims folder.  

The Board notes that the Veteran also reported that he suffered whiplash as a result of being in a bus that was struck from behind by a car in February 2008.  An entry from February 27, 2008, noted that the Veteran complained of some back pain.  He also submitted a police report that the entry said was copied and submitted for filing.  The Veteran should be asked to provide or authorize VA to obtain any outstanding records that may exist in regard to treatment provided to him related to this accident.  

The Board remand of January 2009 also requested an orthopedic examination to evaluate the Veteran's claim for service connection for a low back disability.  The intent of the request was to obtain an examination related to the spine as opposed to a general examination that might not provide sufficient findings.  There is a Report of Contact, dated February 11, 2009, wherein the VA medical center (VAMC) advised that they did not have an orthopedic specialist at the VAMC.  It was requested that a neurology consult be authorized.  This was done.

The Veteran was afforded a neurology "consult" in March 2009.  The examiner did not specifically identify the current existence of spina bifida.  The examiner was asked to provide an opinion as to whether the pre-service spina bifida or transitional vertebra was permanently worsened during service.  The examiner was also asked to provide an opinion whether the Veteran's disc disease of the back was related to his injury in service in February 1980.  

The examiner said it was less likely than not that the Veteran's spina bifida was permanently worsened during service.  No rationale for the opinion was provided, as requested.  The examiner also opined that it was unlikely that the injury in 1980 resulted in the disc herniation.  Again, no rationale was provided.  In light of the other development required in this case, a new examination will be required that can address the issue of service connection.  

The Board decision of December 2004 also noted that the Veteran had raised an alternate theory for service connection for his low back disability claim at his hearing in September 2004.  He alleged that his service-connected pes planus and service-connected bilateral knee disabilities caused, or aggravated, his back disability.  The issue was referred to the AOJ for appropriate action.

The Board notes that the AOJ did not take any action in regard to the referred issue while the case was in a remand status.  Accordingly, on the current remand, the AOJ must adjudicate the issue of secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009).

In regard to the Veteran's pes planus, the Board denied an increased rating in its decision of December 2004.  The December 2005 JMR referenced above disputed the Board's finding that there was no objective evidence of a marked deformity.  The JMR added that the Board had not considered a letter from K. Dodson, D.P.M., dated in September 2004.  It was noted that Dr. Dodson said the Veteran "has collapsing pes planus valgus foot structure which causes him pain with ambulation."  The JMR cited to a medical dictionary definition of valgus as raising the possibility that that there was evidence of foot deformity.  The JMR added that the case should be remanded for the Board to consider the letter from Dr. Dodson.  

The Board issued a second decision that denied an increased rating for the Veteran's pes planus in August 2006.  The Board found that the evidence did not show the Veteran suffered from any specific foot deformity such as hammertoes or high arch claw foot.  The Board again found that there was no objective evidence of marked deformity.  The Board determined that the statement from Dr. Dodson did not demonstrate the presence of marked deformity to include pronation or abduction.  

The Veteran appealed the decision to the Court.  A JMR to vacate the decision and return the case to the Board was granted in September 2007.  The JMR challenged the Board's determination that the evidence did not demonstrate a foot deformity.  The JMR contended that the Board relied on its own unsubstantiated medical opinion in making such a determination.  The JMR asked that the case be remanded for the Board to provide an adequate statement of reasons or bases for its finding that there was no evidence of a marked foot deformity.

Development conducted in regard to the Board's remand of August 2006 included evidence pertinent to the Veteran's increased rating claim.  In that regard, the Veteran submitted an evaluation from Dr. Dodson dated in January 2008.  Dr. Dodson said there was evidence of apropulsive gait bilateral with marked pronation throughout the gait cycle.  

VA records also showed that the Veteran had periodic podiatry appointments.  An entry from June 15, 2007, noted the development of hammertoes.  Another entry from August 28, 2007, said that x-rays of the feet had been ordered but there is no indication of a report for the x-rays.  

As noted, the Board remanded the Veteran's case in January 2009.  The remand included the Veteran's claim for an increased rating for his pes planus.  A podiatry examination was requested.  The examiner was requested to review the record, especially the two reports from Dr. Dodson.  The examiner was asked to provide findings necessary to apply the pertinent rating criteria.  The examiner was asked to state whether there was evidence of marked deformity, such as pronation or abduction and to comment on whether Dr. Dodson's findings of "valgus foot" indicated such a deformity.  

The Veteran was afforded a podiatry consult in March 2009.  The consult was performed by the same podiatrist who saw the Veteran in a clinical setting.  The consult provided a number of findings; however, the specific questions asked of the examiner were not answered.  In particular, there was no discussion of the reports from Dr. Dodson and the examiner did not comment on whether the prior finding of "valgus foot" was indicative of a marked deformity.  Moreover, as with the back issue, a VA examination worksheet was not used.  Rather, a clinical consult was used.  On remand, an appropriate examination worksheet should be used.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010) in regard to secondary service connection for a low back disability are complied with and satisfied.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The VA-authorized chiropractic records from 2008 should be obtained as well as any reports for VA x-rays of the feet or lumbosacral/lumbar spine.  

The Veteran should be specifically asked to provide the records or authorize the AOJ to obtain them for evaluation/treatment for his back complaints in 1999 and 2001.  This would include Dr. Milas, the referenced chiropractor, and Dr. Ade, if applicable.  He should also be asked to provide or authorize the AOJ to obtain the records from Dr. Dodson.

3.  The Veteran should be asked to identify all periods of military service after he was discharged from active duty in December 1981.  This would include any and all Army Reserve service.  Even if the Veteran does not respond, a request for possible outstanding Army Reserve service treatment records should be made to the appropriate agency.

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his low back disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder.  An examination worksheet should be used for the report.

The examiner is advised that there was x-ray evidence of spina bifida with a transitional vertebra noted in service in February 1980.  The Veteran was diagnosed with low back pain at that time.  He was later diagnosed with lumbosacral spasms in service in October 1980.

The examiner is requested to identify any and all disorders of the low back.  The examiner is requested to provide an opinion as to whether an injury or disease was superimposed on the Veteran's spina bifida during service.  The examiner is also asked to express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed low back disorder is related to the Veteran's military service.

In addition, if the examiner determines that any identified low back disorder is not directly related to the Veteran's military service, the examiner is requested to provide an opinion 1) whether it is at least as likely as not that any currently diagnosed low back disorder is caused by the Veteran's service-connected disabilities of pes planus, right knee pain, and/or left knee pain; or, 2) whether the Veteran's service-connected disabilities aggravates any current disorder of the low back.  

A complete rationale for any opinion expressed must be provided.  

5.  The Veteran should be scheduled for a VA examination to assess the severity of the Veteran's service-connected pes planus disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination. Any medical records relied on by the examiner must be included in the claims folder.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.  An examination worksheet should be used for the report.

The examiner is advised that the Veteran has submitted reports from his private podiatrist, Dr. Dodson, dated in September 2004 and January 2008, respectively.  The Veteran maintains that the evidence in the reports demonstrates that he suffers from a marked deformity.  

The examiner should review the entire record, especially the 2004 and 2008 reports from Dr. Dodson, and provide findings necessary to apply pertinent rating criteria.  It should be specifically noted whether there is any evidence of marked deformity, such as pronation or abduction.  The examiner should comment on whether Dr. Dodson's findings of "valgus foot" indicate such a deformity.  It should also be noted whether pain on manipulation and use is accentuated, whether there is an indication of swelling on use, whether the veteran has characteristic callosities, or marked pronation, or extreme tenderness of the plantar surfaces, or marked inward displacement and severe spasm of the tendo-Achilles on manipulation.  The examiner should say whether any such problem is improved by orthopedic shoes or appliances.  

In addition, the examiner should address the impact of the service-connected pes planus disability on the Veteran's occupational functioning.  The examiner should provide a complete rationale for all conclusions reached.

6.  After the requested medical opinion evidence is obtained, the reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure to ensure the adequacy of the examination reports may result in another remand.

7.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal, to include consideration of service connection for a low back disability as secondary to service-connected disabilities.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

